 1   THE HALLSTROM LAW FIRM, PLLC
     Kyle Hallstrom (No. 026259)
 2   1221 E. Osborn Road Suite 101
     Phoenix, AZ 85016
 3   Telephone: (602) 732-5530
     Email: kyle@hallstromlawfirm.com
 4
     Attorneys for Defendants
 5
 6
 7
 8                     IN THE UNITED STATES BANKRUPTCY COURT
 9                                  FOR THE DISTRICT OF ARIZONA
10   In re:                                       Case No.: 2:20-bk-10159-EPB
11   Nathan Kyle Edwards,
                                                  ANSWER OF DEFENDANTS
12                     Debtor.
13
14   Nathan Kyle Edwards,
15                     Plaintiff,
16   v.
17   CPI, Inc. and The Hallstrom Law Firm,
     PLLC,
18
                       Defendants
19
20
              Defendants CPI Inc. (“CPI”) and The Hallstrom Law Firm PLLC (“HLF”) hereby
21
     answer the Complaint of Debtor Nathan Kyle Edwards for violation of the automatic stay
22
     as follows:
23
              1.    Admitted.
24
              2.    Admitted.
25
              3.    Admitted.
26


Case
Case2:20-bk-10159-EPB
     2:20-ap-00325-EPB Doc
                       Doc195 Filed
                               Filed12/22/20
                                    12/22/20 Entered
                                               Entered01/04/21
                                                      12/22/2011:42:08
                                                               11:08:02 Desc
                                                                        Desc
                       Main Document     Page 1 of 10
 1          4.     Admitted in part, denied in part. The term “affiliate with” is ambiguous and
 2   unclear, and therefore denied. HLF is an Arizona corporation that represents CPI as its
 3   attorney for collections matters.
 4          5.     Admitted as to CPI, and as to HLF solely in its capacity as CPI’s collections
 5   attorney.
 6          6.     Admitted.
 7          7.     Admitted.
 8          8.     Admitted.
 9          9.     Admitted the Certificate of Notice was issued. HLF received its copy on
10   September 15, 2020 as detailed below.
11          10.    Admitted.
12          11.    Admitted.
13          12.    Admitted.
14          13.    Admitted in part, denied in part.         The service of the Complaint was
15   “intentional” under the low bar applicable to stay violations, but for all practical definitions
16   was inadvertent. HLF’s counsel signed the Complaint filed against Mr. Edwards on
17   September 8, 2020, before being aware bankruptcy was filed. HLF provided it the next day
18   to its independent third-party process server to file and serve. HLF’s principal, Kyle
19   Hallstrom, received Mr. Edwards’ Notice of Bankruptcy on September 15, 2020 and
20   immediately entered the bankruptcy into HLF’s internal systems, halting all internal work.
21   Mr. Hallstrom inadvertently failed to realize a Complaint remained outstanding with the
22   process server at the time the Notice of Bankruptcy was received, and so failed to notify the
23   process server of the bankruptcy, resulting in its accidental improper service. Mr. Edwards
24   and his counsel made no effort whatsoever to contact HLF after the service or address the
25   matter informally, instead immediately filing the instant lawsuit and seeking to drive up the
26   fees and costs incurred for correcting this matter. CPI played no part in the stay violation


Case
Case2:20-bk-10159-EPB
     2:20-ap-00325-EPB Doc
                       Doc195 Filed       - 1 - Entered
                               Filed12/22/20
                                    12/22/20    Entered01/04/21
                                                        12/22/2011:42:08
                                                                11:08:02 Desc
                                                                         Desc
                       Main Document     Page 2 of 10
 1   apart from its pre-petition hiring of HLF.
 2          14.    Denied. Mr. Edwards’ vague allegations of emotional damage resulting from
 3   the mere service of a lawsuit are not credible, nor are they compensable under case law or
 4   common sense.
 5          15.    Denied.
 6          16.    Denied.
 7          17.    Admitted in part, denied in part. Plaintiff incurred zero legal fees or costs
 8   “attempting to resolve this issue” because Plaintiff made no such effort. They simply filed
 9   suit without so much as a phone call or letter to Defendants regarding service, either one of
10   which would have resolved the matter in its entirety. Defendant had already halted all
11   internal work on Plaintiff’s file, and no further efforts to collect his outstanding debt would
12   have been made. Plaintiff’s legal fees and costs were not reasonably incurred, and are
13   functionally self-inflicted.
14          18.    Denied.
15          19.    The foregoing responses are incorporated herein by reference.
16          20.    Admitted.
17          21.    Admitted.
18          22.    Admitted.
19          23.    Admitted.
20          24.    Admitted Mr. Edwards would be entitled to actual damages under the cited
21   statute. Denied that the conduct alleged caused Mr. Edwards any actual, compensable
22   damages.
23          25.    Denied.
24          26.    The foregoing responses are incorporated herein by reference.
25          27.    Admitted as to reasonably attorneys’ fees only.
26          28.    Admitted as to reasonable attorneys’ fees only.


Case
Case2:20-bk-10159-EPB
     2:20-ap-00325-EPB Doc
                       Doc195 Filed       - 2 - Entered
                               Filed12/22/20
                                    12/22/20    Entered01/04/21
                                                        12/22/2011:42:08
                                                                11:08:02 Desc
                                                                         Desc
                       Main Document     Page 3 of 10
 1          29.      Admitted as to the legal concept alleged, denied that sanctions are appropriate
 2   in this case.
 3          30.      Defendants deny any allegation not affirmatively admitted above.
 4          31.      Defendants affirmatively allege that the stay violation was an inadvertent
 5   error of omission on the part of HLF’s principal, the failure to pull back a service of process
 6   attempt by a third-party contractor that was already proceeding with service HLF received
 7   notice of the bankruptcy. This error caused no actual damage to Mr. Edwards, and no
 8   further collections efforts were made or would have been made by Defendants.
 9          32.      Defendants affirmatively allege that the reasonable attorneys’ fee awardable
10   for correcting this admitted error of inadvertent would be the value of roughly 0.1 hours of
11   Debtor’s counsel’s time, representing the time necessary to call, email, or write a form letter
12   to HLF regarding the service of process and confirm the stay was actively in place.
13          33.      Defendants affirmatively allege in the alternative that they offered in writing
14   on December 16, 2020 to pay all Mr. Edwards’ reasonable costs and attorneys’ fees incurred
15   as of that date to settle the suit, and Mr. Edwards refused that offer, as set forth in the email
16   chain attached as Exhibit 1 hereto.
17          34.      Defendants affirmatively allege that Mr. Edwards’ conduct in litigation
18   suggests this litigation is no longer a good faith attempt to protect Mr. Edwards from
19   wrongful conduct, but rather a deliberate attempt to run up fees and costs for a minor and
20   inadvertent stay violation (of no practical consequence) in hopes the threat of such an award
21   under the fee- and cost-shifting statutes will result in an in terrorem payment from
22   Defendants or an award from the Court that is grossly disproportional to the actual damage
23   caused or efforts required to remedy it.
24          WHEREFORE, Defendants pray as follows:
25          A.       That Plaintiff be awarded zero dollars for compensatory damages, in that he
26                   has suffered none;


Case
Case2:20-bk-10159-EPB
     2:20-ap-00325-EPB Doc
                       Doc195 Filed       - 3 - Entered
                               Filed12/22/20
                                    12/22/20    Entered01/04/21
                                                        12/22/2011:42:08
                                                                11:08:02 Desc
                                                                         Desc
                       Main Document     Page 4 of 10
 1         B.    That Plaintiff’s claims for punitive damages and sanctions be denied;
 2         C.    That Plaintiff be awarded his reasonable attorneys’ fees incurred addressing
 3               this stay violation, which Defendants contend are either the 0.1 hours of time
 4               that would have been spent contacting HLF regarding the service of process
 5               or, in the alternative, the attorneys’ fees Mr. Edwards incurred as of the
 6               December 16, 2020 offer to pay all such fees incurred to date; and
 7         D.    That Plaintiff be awarded his reasonable costs incurred in pursuing this
 8               proceeding, which Defendants contend are either zero (since no effort was
 9               made to resolve this short of lawsuit) or those costs incurred prior to the
10               December 16, 2020 offer to pay all such costs incurred to date; and
11         E.    For such other and further relief as the Court deems just and proper.
12         RESPECTFULLY SUBMITTED this December 22, 2020.
13
                                          THE HALLSTROM LAW FIRM, PLLC
14
15                                        By /s/ Kyle Hallstrom
                                             Kyle Hallstrom
16                                           Attorney for Defendants
17
18
19
20
21
22
23
24
25
26


Case
Case2:20-bk-10159-EPB
     2:20-ap-00325-EPB Doc
                       Doc195 Filed       - 4 - Entered
                               Filed12/22/20
                                    12/22/20    Entered01/04/21
                                                        12/22/2011:42:08
                                                                11:08:02 Desc
                                                                         Desc
                       Main Document     Page 5 of 10
                          Exhibit 1




Case
Case2:20-bk-10159-EPB
     2:20-ap-00325-EPB Doc
                       Doc195 Filed
                               Filed12/22/20
                                    12/22/20 Entered
                                               Entered01/04/21
                                                      12/22/2011:42:08
                                                               11:08:02 Desc
                                                                        Desc
                       Main Document     Page 6 of 10
Kyle Hallstrom

From:                                             Kenneth Neeley <kenn@neeleylaw.com>
Sent:                                             Wednesday, December 16, 2020 1:26 PM
To:                                               Kyle Hallstrom
Cc:                                               Caley Meegan
Subject:                                          RE: Email contact


Hi Kyle,

Thanks for taking some time to think about it.

I have advised Mr. Edwards that I have litigated enough of these to know how seriously the bankruptcy judges take
them. I’ve had several in front of Judge Ballinger, and I am confident I will get all my legal fees plus damages for him.

Therefore, Mr. Edwards has decided to reject the offer.

Kenn Neeley
Owner / Attorney & Counselor at Law



                            a. 1120 S Dobson Rd, Ste 230, Chandler, AZ 85286
                            p. 480.802.4647
                            e. kenn@neeleylaw.com
                            w. www.NeeleyLaw.com




Neeley Law helps people and companies obtain the protection offered by bankruptcy law. We are a
Debt Relief Agency. The contents of this message, together with any attachments, are intended only
for the use of the individual or entity to which they are addressed and may contain information that is
legally privileged, confidential, and exempt from disclosure. If you are not the intended recipient, you
are hereby notified that any dissemination, distribution, or copying of this message, or any attachment,
is strictly prohibited. If you have received this message in error, please notify the original sender and
delete this message, along with any attachments, from your computer.



From: Kyle Hallstrom <kyle@hallstromlawfirm.com>
Sent: Wednesday, December 16, 2020 12:59 PM
To: Kenneth Neeley <kenn@neeleylaw.com>
Cc: Kyle Hallstrom <kyle@hallstromlawfirm.com>
Subject: RE: Email contact

Kenn,

Thanks again for calling me back earlier. As I expressed on the phone, I signed off on the Complaint against Mr. Edwards
on September 8, before receiving notice of the bankruptcy, and handed it to my process server to be filed and served. I
received notice of this bankruptcy on September 15 and immediately updated our system to reflect the BK filing and
stop all work on the file within our firm. I failed to realize that our process server still had a copy of the Complaint in

                                                                                        1
          Case
          Case2:20-bk-10159-EPB
               2:20-ap-00325-EPB Doc
                                 Doc195 Filed
                                         Filed12/22/20
                                              12/22/20 Entered
                                                         Entered01/04/21
                                                                12/22/2011:42:08
                                                                         11:08:02 Desc
                                                                                  Desc
                                 Main Document     Page 7 of 10
hand, and failed to contact him to pull the Complaint back before he served it. That inadvertently resulted in your client
being served, a minor stay violation which is 100% my responsibility.

That said, I am frustrated you didn’t even attempt to call me up to resolve this, or shoot me an email, or send me a
letter. I had already shut the case down within our system the day I received notice of the bankruptcy, and would have
of course apologized and remedied the service problem without a second thought. I in fact prepared a Notice of
Bankruptcy to go to the Justice Court the day I received your Complaint. I would also have gladly paid the 0.1 of your
time it would have taken to get the situation fixed. The decision to file suit without making any effort to resolve the
issue short of litigation smacks of an attempt to unreasonably run up fees on an extremely minor violation of the stay
that caused zero practical consequence or damage to your client. Being served with a lawsuit is not a reasonable basis
for compensable emotional damages, nor is any of the conduct above “egregious” such that it would merit sanctions.

I get that you have to advocate for your client, but I don’t think anything beyond the 0.1 hours of time it would have
taken to resolve this case without litigation is “reasonable” as an attorneys’ fee award. Nevertheless, in the interest of
resolving this, if you are willing to send me the invoices you have sent your client for addressing this stay violation, up to
and including our ten minute conversation this morning, I will make your client whole for the actual attorneys’ fees he
has actually incurred addressing this stay violation (assuming you’re charging a market rate and allotting a reasonable
amount of time to tasks for an attorney of your experience and caliber). Zero dollars will be offered, now or in the
future, for alleged emotional damages absent some proof of actual, cognizable, and specific harm. I also stress that
while I am offering to pay the fees incurred so far, the only reason those fees were incurred is because you chose to
incur them in the hope of running up a fee award rather than offer licensed counsel the professional courtesy of a phone
call to attempt to resolve the case.

I hope you will take me up on this offer and send the invoices for my review. If not, please be advised I do intend to
offer this email as an exhibit opposing any application for fees you may make for prosecuting this unnecessary lawsuit.

Regards,
______________________________
Kyle Hallstrom
The Hallstrom Law Firm, PLLC
1221 E. Osborn Road #101
Phoenix, AZ 85014
P: (602) 732-5530 F: (602) 732-5531
HallstromLawFirm.com

This message is confidential and may contain privileged information. Only the intended recipient is authorized to read or
utilize the information contained in this email. If you receive this message in error, please discard the messand and
advise the sender by reply email or phone. This firm engages in debt collection. Pursuant to the FDCPA, treat this
communication as an attempt to collect a debt. Any information obtained will be used for that purpose.

From: Kenneth Neeley <kenn@neeleylaw.com>
Sent: Wednesday, December 16, 2020 10:55 AM
To: Kyle Hallstrom <kyle@hallstromlawfirm.com>
Subject: RE: Email contact

Got it, thanks!

Kenn Neeley
Owner / Attorney & Counselor at Law



                    a. 1120 S Dobson Rd, Ste 230, Chandler, AZ 85286
                                                              2
       Case
       Case2:20-bk-10159-EPB
            2:20-ap-00325-EPB Doc
                              Doc195 Filed
                                      Filed12/22/20
                                           12/22/20 Entered
                                                      Entered01/04/21
                                                             12/22/2011:42:08
                                                                      11:08:02 Desc
                                                                               Desc
                              Main Document     Page 8 of 10
                            p. 480.802.4647
                            e. kenn@neeleylaw.com
                            w. www.NeeleyLaw.com




Neeley Law helps people and companies obtain the protection offered by bankruptcy law. We are a
Debt Relief Agency. The contents of this message, together with any attachments, are intended only
for the use of the individual or entity to which they are addressed and may contain information that is
legally privileged, confidential, and exempt from disclosure. If you are not the intended recipient, you
are hereby notified that any dissemination, distribution, or copying of this message, or any attachment,
is strictly prohibited. If you have received this message in error, please notify the original sender and
delete this message, along with any attachments, from your computer.



From: Kyle Hallstrom <kyle@hallstromlawfirm.com>
Sent: Wednesday, December 16, 2020 10:52 AM
To: Kenneth Neeley <kenn@neeleylaw.com>
Cc: Kyle Hallstrom <kyle@hallstromlawfirm.com>
Subject: Email contact




______________________________
Kyle Hallstrom
The Hallstrom Law Firm, PLLC
1221 E. Osborn Road #101
Phoenix, AZ 85014
P: (602) 732-5530 F: (602) 732-5531
HallstromLawFirm.com

This message is confidential and may contain privileged information. Only the intended recipient is authorized to read or
utilize the information contained in this email. If you receive this message in error, please discard the messand and
advise the sender by reply email or phone. This firm engages in debt collection. Pursuant to the FDCPA, treat this
communication as an attempt to collect a debt. Any information obtained will be used for that purpose.




                                                                                        3
          Case
          Case2:20-bk-10159-EPB
               2:20-ap-00325-EPB Doc
                                 Doc195 Filed
                                         Filed12/22/20
                                              12/22/20 Entered
                                                         Entered01/04/21
                                                                12/22/2011:42:08
                                                                         11:08:02 Desc
                                                                                  Desc
                                 Main Document     Page 9 of 10
                                CERTIFICATE OF SERVICE
 1
            I hereby certify that on December 22, 2020, I electronically filed and mailed the
 2   attached document and its exhibits to the following counsel:
 3   Kenneth L. Neeley
     Chris Dutkiewicz
 4   Nicholas T. Van Vleet
     Dane Paulsen
 5   Neeley Law Firm, PLC
     1120 S. Dobson Road, Suite 230
 6   Chandler, AZ 85286
     Counsel for Debtor/Plaintiff
 7
 8   /s/ Kyle Hallstrom
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26


Case
Case2:20-bk-10159-EPB
     2:20-ap-00325-EPB Doc
                        Doc19
                            5 Filed       - 5 - Entered
                               Filed12/22/20
                                    12/22/20    Entered01/04/21
                                                        12/22/2011:42:08
                                                                11:08:02 Desc
                                                                         Desc
                       Main Document    Page 10 of 10
